Exhibit 10.1

Execution Version

 

$212,500,000

CREDIT AGREEMENT

Among

NATIONAL FINANCIAL PARTNERS CORP.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

WACHOVIA BANK, N.A.

and

UBS SECURITIES LLC,

as Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC

as Lead Arranger and Book Manager

Dated as of August 22, 2006

 


--------------------------------------------------------------------------------



 

 TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION

1. DEFINITIONS

1

 

 

 

 

 

 

1.1

 

Defined Terms

1

 

1.2

 

Other Definitional Provisions

19

 

1.3

 

Letter of Credit Amounts

20

 

 

 

 

 

SECTION

2. AMOUNT AND TERMS OF COMMITMENTS

20

 

 

 

 

 

 

2.1

 

Revolving Commitments

20

 

2.2

 

Procedure for Revolving Loan Borrowing

20

 

2.3

 

Commitment Fees, etc

21

 

2.4

 

Termination or Reduction of Revolving Commitments

21

 

2.5

 

Swingline Loans

22

 

2.6

 

Optional Prepayments

25

 

2.7

 

Conversion and Continuation Options

25

 

2.8

 

Limitations on Eurodollar Tranches

26

 

2.9

 

Interest Rates and Payment Dates

27

 

2.10

 

Computation of Interest and Fees

27

 

2.11

 

Inability to Determine Interest Rate

28

 

2.12

 

Pro Rata Treatment and Payments

28

 

2.13

 

Requirements of Law

30

 

2.14

 

Taxes

31

 

2.15

 

Indemnity

33

 

2.16

 

Illegality

34

 

2.17

 

Change of Lending Office

34

 

2.18

 

Replacement of Lenders

34

 

2.19

 

Sharing of Payments by Lenders

35

 

2.20

 

Increase in Commitments

35

 

2.21

 

Evidence of Debt

36

 

 

 

 

 


 


--------------------------------------------------------------------------------



 



 

 

 

 

Page

 

 

 

 

 

SECTION

3. LETTERS OF CREDIT

37

 

 

 

 

 

 

3.1

 

L/C Commitment

37

 

3.2

 

Procedure for Issuance of Letter of Credit

37

 

3.3

 

Fees and Other Charges

38

 

3.4

 

L/C Participations

38

 

3.5

 

Reimbursement Obligation of the Borrower

39

 

3.6

 

Obligations Absolute

39

 

3.7

 

Letter of Credit Payments

40

 

3.8

 

Applicability of ISP and UCP

40

 

3.9

 

Applications

40

 

 

 

 

 

SECTION

4. REPRESENTATIONS AND WARRANTIES

40

 

4.1

 

Financial Condition

40

 

4.2

 

No Change

41

 

4.3

 

Existence; Compliance with Law

41

 

4.4

 

Power; Authorization; Enforceable Obligations

41

 

4.5

 

No Legal Bar

41

 

4.6

 

Litigation

42

 

4.7

 

No Default

42

 

4.8

 

Ownership of Property; Liens

42

 

4.9

 

Intellectual Property

42

 

4.10

 

Taxes

42

 

4.11

 

Federal Regulations

42

 

4.12

 

ERISA

43

 

4.13

 

Investment Company Act; Other Regulations

43

 

4.14

 

Subsidiaries

43

 

4.15

 

Use of Proceeds

43

 

4.16

 

Accuracy of Information, etc

43

 

4.17

 

Security Documents

44

 

4.18

 

Solvency

44

 

4.19

 

Certain Documents

44

 

4.20

 

Insurance

44

 

4.21

 

Taxpayer Identification Number

44

 

 

 

 

 

SECTION

5.CONDITIONS PRECEDENT

45

 

 

 

 

 

 

5.1

 

Conditions to Initial Extension of Credit

45

 

5.2

 

Conditions to Each Extension of Credit

46

 

 


--------------------------------------------------------------------------------



 



 

 

 

 

Page

 

 

 

 

 

SECTION

6. AFFIRMATIVE COVENANTS

47

 

 

 

 

 

 

6.1

 

Financial Statements

47

 

6.2

 

Certificates; Other Information

47

 

6.3

 

Payment of Obligations

49

 

6.4

 

Maintenance of Existence; Compliance

49

 

6.5

 

Maintenance of Property; Insurance

50

 

6.6

 

Inspection of Property; Books and Records; Discussions

50

 

6.7

 

Notices

50

 

6.8

 

Additional Collateral, etc

51

 

 

 

 

 

SECTION

7. NEGATIVE COVENANTS

58

 

 

 

 

 

 

7.1

 

Financial Condition Covenants

52

 

7.2

 

Indebtedness

52

 

7.3

 

Liens

53

 

7.4

 

Fundamental Changes

54

 

7.5

 

Disposition of Property

54

 

7.6

 

Restricted Payments

55

 

7.7

 

Investments

55

 

7.8

 

Transactions with Affiliates

57

 

7.9

 

Sales and Leasebacks

57

 

7.10

 

Changes in Fiscal Periods

57

 

7.11

 

Negative Pledge Clauses

57

 

7.12

 

Clauses Restricting Subsidiary Distributions

57

 

7.13

 

Lines of Business

58

 

7.14

 

Changes to Management Agreement

58

 

 

 

 

 

SECTION

8. EVENTS OF DEFAULT

58

 

 

 

 

 

 

8.1

 

Events of Default

58

 

8.2

 

Application of Funds

61

 

 


--------------------------------------------------------------------------------



 



 

 

 

 

Page

 

 

 

 

 

SECTION

9. THE AGENTS

62

 

 

 

 

 

 

9.1

 

Appointment

62

 

9.2

 

Delegation of Duties

62

 

9.3

 

Exculpatory Provisions

62

 

9.4

 

Reliance by Administrative Agent

63

 

9.5

 

Notice of Default

64

 

9.6

 

Non-Reliance on Administrative Agent and Other Lenders

64

 

9.7

 

Indemnification

64

 

9.8

 

Administrative Agent in Its Individual Capacity

65

 

9.9

 

Successor Administrative Agent

65

 

9.10

 

No Other Duties, etc

66

 

9.11

 

Collateral and Guaranty Matters

66

 

 

 

 

 

SECTION

10. MISCELLANEOUS

67

 

 

 

 

 

 

10.1

 

Amendments and Waivers

67

 

10.2

 

Notices

68

 

10.3

 

No Waiver; Cumulative Remedies

69

 

10.4

 

Survival of Representations and Warranties

70

 

10.5

 

Payment of Expenses and Taxes

70

 

10.6

 

Successors and Assigns; Participations and Assignments

71

 

10.7

 

Adjustments; Set-off; Payments Set Aside

75

 

10.8

 

Counterparts

76

 

10.9

 

Severability

76

 

10.10

 

Integration

76

 

10.11

 

GOVERNING LAW

76

 

10.12

 

Submission To Jurisdiction; Waivers

76

 

10.13

 

Acknowledgments

77

 

10.14

 

Releases of Guarantees and Liens

77

 

10.15

 

Treatment of Certain Information; Confidentiality

77

 

10.16

 

Patriot Act

78

 

10.17

 

Waiver of Jury Trial

78

 

10.18

 

No Advisory or Fiduciary Responsibility

79

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULES:

 

 

 

1.1A

Commitments

1.1B

Material Subsidiaries

1.1C

Existing Letters of Credit

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.12

ERISA

4.14

Subsidiaries

4.17

UCC Filing Jurisdictions

7.2(b)

Existing Indebtedness of the Borrower and Subsidiaries

7.3(f)

Existing Liens

7.7(a)

Existing Investments

10.2

Funding Office; Certain Addresses for Notices

 

EXHIBITS:

 

 

 

A-1

Form of Guarantee Agreement

A-2

Form of Pledge and Security Agreement

A-3

Form of Pledge Agreement

B

Form of Compliance Certificate

C-1

Form of Closing Certificate (Borrower)

C-2

Form of Closing Certificate (Subsidiaries)

D

Form of Assignment and Acceptance

E

Form of Legal Opinion of Douglas W. Hammond

F

Form of Exemption Certificate

G

Form of Revolving Loan Notice

H

Form of Swingline Loan Notice

I

Form of Note

 

 

 

 

 

 

--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”), dated as of August 22, 2006, among NATIONAL
FINANCIAL PARTNERS CORP., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as administrative agent
(“Bank of America” and, in such capacity, the “Administrative Agent”), JPMORGAN
CHASE BANK, N.A., as Syndication Agent, and WACHOVIA BANK, N.A. and UBS
SECURITIES LLC, as Co-Documentation Agents.

W I T N E S S E T H:

The Borrower has requested that the Lenders enter into this Agreement to provide
for a new $212,500,000 revolving credit facility and the Lenders are willing to
extend such credit to the Borrower on the terms and subject to the conditions
set forth herein. Accordingly, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1          Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate.” The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: Bank of America, N.A., in its capacity as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Parties”: as defined in Section 10.2(c).

“Agreement”: as defined in the preamble hereto.

 

1

 


--------------------------------------------------------------------------------



 

“Annualized Interest Expense”: the Consolidated Interest Expense for such fiscal
quarter multiplied by four.

“Applicable Rate”: for any day, with respect to any Eurodollar Loan or ABR Loan,
or with respect to Commitment Fees and letter of credit fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Applicable Margin for Eurodollar Loans”, “Applicable Margin for ABR
Loans”, “Commitment Fee Rate” or “Letter of Credit Fee Rate”, as the case may
be, based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.2(b).

Pricing Level

Consolidated Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for ABR Loans

Commitment Fee Rate

Letter of Credit Fee Rate

1

Greater than or equal to 2.0 to 1.0

1.25%

0.25%

0.25%

1.25%

2

Less than 2.0 to 1.0 but greater than or equal to 1.0 to 1.0

1.00%

0.00%

0.20%

1.00%

3

Less than 1.0 to 1.0

0.75%

0.00%

0.15%

0.75%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b); provided, however, that if a Compliance Certificate is not
delivered within five days after the due date thereof in accordance with such
Section, then Pricing Level 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the first Business Day after delivery thereof (unless an Event of Default
then exists in which case the Pricing Level shall remain at Pricing Level 1).
The Applicable Rate in effect from the Closing Date through the date on which a
Compliance Certificate is delivered for the fiscal quarter ending September 30,
2006 shall be determined based upon Pricing Level 3.

 

“Application”: an application requesting the Issuing Lender to issue or amend a
Letter of Credit, as the case may be, which Application, (a) in the case of a
request for an initial issuance of a Letter of Credit, such Application shall
specify in form and detail reasonably satisfactory to the Issuing Lender (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Issuing Lender may reasonably
require, and (b) in the case of a request for an amendment of any outstanding
Letter of Credit, such Application shall specify in form and detail reasonably
satisfactory to the Issuing

 

2

 


--------------------------------------------------------------------------------



 

Lender (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Issuing Lender may
require.

“Arranger”: Banc of America Securities LLC.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 7.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $20,000,000.

“Assignee”: as defined in Section 10.6(c).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Lender Affiliates managed by the same investment advisor.

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D.

“Assignor”: as defined in Section 10.6(c).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrower Materials”: as defined in Section 6.2.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the

 

3

 


--------------------------------------------------------------------------------



 

purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is August 22, 2006.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: Wachovia Bank, N.A. and UBS Securities LLC, in their
capacity as co-documentation agents.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee”: as defined in Section 2.3.

 

4

 


--------------------------------------------------------------------------------



 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.14, 2.15, 2.17 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a) EBITDA
for such period to (b) Annualized Interest Expense for such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is available to
the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

5

 


--------------------------------------------------------------------------------



 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any preferred
equity or debt security issued by such Person (other than, in the case of such a
security when issued by a Group Member, to another Group Member) or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Debtor Relief Law”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed to fund any portion of the
Revolving Loans, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Designated Lenders”: as defined in Section 5.1(a).

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBITDA”: for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c)depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any non-cash impairment of goodwill and
intangible assets up to no greater than $25,000,000 in any four-quarter period
and any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, without limitation whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period,

 

6

 


--------------------------------------------------------------------------------



 

non-cash losses on sales of assets outside of the ordinary course of business),
and (f) any other non-cash charges, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (c) any other non-cash
income and (d) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the period in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income, all as determined on a consolidated basis. For the
purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDA (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
pro forma effect shall mean the equivalent of the EBITDA of the company or
business that is the subject of such Material Acquisition after giving effect to
any adjustments thereto in accordance with Regulation S-X and the impact of the
Management Agreement in respect thereof. As used in this definition, “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.

“Eligible Assignee”: any Person that meets the requirements to be an Assignee
under Section 10.6(c)(subject to consents, if any, as may be required under
Section 10.6(c)).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: for any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar

 

7

 


--------------------------------------------------------------------------------



 

Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 A.M., (London time)
two Business Days prior to the commencement of such Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a)  the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b)  the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Existing Credit Agreement”: the Credit Agreement dated as of June 15, 2005
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and the
other lenders party thereto.

“Existing Letters of Credit”: the letters of credit set forth on Schedule 1.1C.

“Facility”: the Revolving Commitments and the extensions of credit made
thereunder.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in Schedule
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

8

 


--------------------------------------------------------------------------------



 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered on
the date hereof by the Guarantors, substantially in the form of Exhibit A-1.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant

 

9

 


--------------------------------------------------------------------------------



 

to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”:  means, collectively, Highland Capital Holding Corporation, NFP
Insurance Services, Inc., and any other Subsidiary (other than an Excluded
Foreign Subsidiary) which is required hereunder under Section 6.8 to become a
party to the Guarantee Agreement as a guarantor after the Closing Date.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Holding Subsidiary”: as defined in Section 6.8.

“Increase Effective Date”: as defined in Section 2.20(d).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, (j)
all deferred payment obligations under final judgments or settlements and (k)
for the purposes of Sections 7.2 and 8.1(e) only, all obligations of such Person
in respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnitee”: as defined in Section 10.5.

“Indemnified Liabilities”: as defined in Section 10.5.

 

10

 


--------------------------------------------------------------------------------



 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (including a Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the Facility) twelve months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent prior to 11:00 A.M.,
New York City time, not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)          the Borrower may not select an Interest Period under the Facility
that would extend beyond the Revolving Termination Date;

(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

11

 


--------------------------------------------------------------------------------



 

(iv)         the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Internal Control Event” means (a) a material weakness in, or (b) fraud that
involves Borrower's management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, and in each case
as described in the Securities Laws but only, in the case of clause (a) above,
if the Borrower would be required to disclose the same under the Securities
Laws.

“Investments”: as defined in Section 7.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: Bank of America, in its capacity as issuer of any Letter of
Credit, or any successor issuer of Letters of Credit hereunder and, solely with
respect to the Existing Letters of Credit, JPMorgan Chase Bank, N.A., as issuer
of the Existing Letters of Credit.

“L/C Commitment”: $35,000,000. The L/C Commitment is part of and not in addition
to the Total Revolving Commitments.

“L/C Fee Payment Date”: (i) the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
the relevant Letter of Credit, (ii) the date that is seven days prior to the
Revolving Termination Date and (iii) thereafter on demand.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that makes, purchases, holds or otherwise invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit in the ordinary course of its
business and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such Lender or investment advisor.

 

12

 


--------------------------------------------------------------------------------



 

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender and the Swingline Lender.

“Letter of Credit Fee”: as defined in Section 3.3(a).

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement (including any
Swingline Loan).

“Loan Documents”: this Agreement, the Security Documents and the Notes and any
amendment, waiver, supplement or other modification to the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Management Agreements”: those certain management agreements between the
Borrower, its Subsidiaries and Managers pursuant to each of which a Manager
manages the day to day operations of such Subsidiary.

“Managers”: with respect to any Subsidiary, certain individuals and companies
owned by certain individuals who manage the business of a Subsidiary pursuant to
a Management Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) the rights or remedies of the Administrative
Agent or the Lenders under this Agreement or any of the other Loan Documents or
(c) the ability of the Borrower or any Guarantor to perform its obligations
under the Loan Documents.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit or segment or “book of business” of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $1,000,000.

“Material Subsidiary”: each of the Subsidiaries listed on Schedule 1.1B, as such
Schedule may be revised from time to time by the Borrower, with notice to the
Administrative Agent, to add additional Subsidiaries and to delete any
Subsidiaries the Capital Stock or assets of which have been disposed of in
accordance with this Agreement or which have been merged, liquidated or
dissolved in accordance herewith. The Borrower shall revise Schedule 1.1B from
time to time as necessary so that at least 75% of the consolidated revenues of
the Borrower and

 

13

 


--------------------------------------------------------------------------------



 

its Subsidiaries for the four fiscal quarter period ending with the most recent
fiscal quarter for which financial statements have been furnished pursuant to
Section 6.1 has been provided by the Borrower and the Material Subsidiaries.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of attorneys’ fees and
expenses, accountants’ fees and expenses, investment banking fees and expenses,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Notes”: the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit I.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Hedge Agreements, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

 

14

 


--------------------------------------------------------------------------------



 

from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Outstanding Amount”: (i) with respect to Revolving Loans on any date, the
aggregate principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans, occurring on such date, and (ii)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any issuance, extension or
increase in the amount of any Letters of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of the amounts of
unreimbursed Reimbursement Obligations.

“Participant”: as defined in Section 10.6(b).

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PCAOB”: the Public Company Accounting Oversight Board.

“Percentage”: with respect to any Lender at any time, the percentage (carried
out to the ninth decimal place) of the Total Revolving Commitments represented
by such Lender’s Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the Issuing Lender to issue, extend the expiry
date or increase the amount of any Letters of Credit have been terminated
pursuant to Section 8.1 or if the Total Revolving Commitments have expired, then
the Percentage of each Lender shall be determined based on the Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 1.1A or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.

“Permitted Acquisition Indebtedness:” Indebtedness of acquired entities at the
time of the acquisition thereof and not created in contemplation of such
acquisition; provided that the Consolidated Leverage Ratio, calculated on a pro
forma basis after giving effect to such acquired Indebtedness as if it was
incurred on the first day of the most recently completed period of four
consecutive fiscal quarters, shall be less than or equal to 1.5 to 1.0. For
purposes hereof, if the Borrower is not in such pro forma compliance with the
Consolidated Leverage Ratio by reason of including in the calculation thereof
related Permitted Acquisition Indebtedness to be paid within 90 days after the
date of the acquisition in question, the Borrower shall nevertheless be deemed
to be in pro forma compliance therewith for purposes of this definition,
provided (x) the Borrower agrees to and does so pay in full such Permitted
Acquisition Indebtedness within such 90-day period, (y) unless waived in writing
by the Administrative Agent, the Borrower deposits in escrow with a party and on
written terms satisfactory to the Administrative Agent cash in an amount
sufficient to so pay such Permitted Acquisition Indebtedness in full, and (z)
the

 

15

 


--------------------------------------------------------------------------------



 

Borrower would be in pro forma compliance with such Consolidated Leverage Ratio
if such Permitted Acquisition Indebtedness was paid on the date of such
acquisition.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.2.

“Pledge Agreement”: the Pledge Agreement to be executed and delivered on the
date hereof by the direct and indirect Wholly Owned Subsidiaries (other than
Excluded Foreign Subsidiaries and the Guarantors), substantially in the form of
Exhibit A-3.

“Pledge and Security Agreement”:  the Pledge and Security Agreement to be
executed and delivered on the date hereof by the Borrower and the Guarantors
substantially in the form of Exhibit A-2.

“Pledged Stock”: as defined in Section 4.17.

“Projections”: as defined in Section 6.2(c).

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: as of any date of determination, Lenders having more than
50% of the Total Revolving Commitments or, if the commitment of each Lender to
make Loans and the obligation of the Issuing Lender to issue, extend the
maturity date of or increase the amount of the Letters of Credit have been
terminated pursuant to Section 8.1, Lenders holding in the

 

16

 


--------------------------------------------------------------------------------



 

aggregate more than 50% of the Total Revolving Extensions of Credit (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Revolving Extensions of Credit held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, order, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The amount of the Total Revolving
Commitments as of the Closing Date is $212,500,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Percentage of the
L/C Obligations then outstanding and (c) such Lender’s Percentage of the
Swingline Obligations then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Notice”: a notice of (a) a borrowing of Revolving Loans pursuant
to Section 2.2(a), (b) a conversion of Revolving Loans from one Type to the
other pursuant to Section 2.7(a), or (c) a continuation of Eurodollar Loans
pursuant to Section 2.7(b), which, if in writing, shall be substantially in the
form of Exhibit G.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Termination Date”: August 22, 2011; provided, however, that if such
date is not a Business Day, the Revolving Termination Date shall be the next
succeeding Business Day.

 

17

 


--------------------------------------------------------------------------------



 

“Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities Laws”: the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Security Documents”: the collective reference to the Guarantee Agreement, the
Pledge Agreement, the Pledge and Security Agreement, and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement. The designation of any Hedge Agreement as
a Specified Hedge Agreement shall not create in favor of such Lender or Lender
Affiliate any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under the Guarantee
Agreement, the Pledge and Security Agreement or the Pledge Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which

 

18

 


--------------------------------------------------------------------------------



 

is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Swingline Borrowing”: a borrowing of a Swingline Loan pursuant to Section 2.5.

“Swingline Lender”: Bank of America, in its capacity as lender of Swingline
Loans hereunder. 

“Swingline Loan”: a Loan made pursuant to Section 2.5. 

 

“Swingline Loan Notice”: a notice of a Swingline Borrowing pursuant to Section
2.5(b), which, if in writing, shall be substantially in the form of Exhibit H.

 

“Swingline Obligations”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Obligations of any
Lender at any time shall be its Percentage of the total Swingline Obligations at
such time. 

 

“Swingline Sublimit”: an amount equal to the lesser of (a) $10,000,000 and (b)
the Total Revolving Commitments. The Swingline Sublimit is part of, and not in
addition to, the Total Revolving Commitments.

“Syndication Agent”: JPMorgan Chase Bank, N.A., in its capacity as syndication
agent.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2          Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the

 

19

 


--------------------------------------------------------------------------------



 

words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

1.3          Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any other
document, agreement and instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1          Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Percentage of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2.

(b)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

2.2          Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a)

 

20

 


--------------------------------------------------------------------------------



 

three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) on the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each telephonic notice by the Borrower
pursuant to this Section 2.2(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple thereof.
If the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice, then the applicable Revolving Loans shall be made as ABR Loans. If the
Borrower requests a borrowing of Eurodollar Loans in any such Revolving Loan
Notice but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof and of the amount of its Percentage of the applicable Revolving
Loans. Each Revolving Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.3          Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Percentage a commitment fee (the “Commitment Fee”) for the period from and
including the date hereof to the last day of the Revolving Commitment Period,
computed at the Applicable Rate on the actual daily amount by which the
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans on such date and (ii) the Outstanding Amount of L/C Obligations on such
date. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Termination Date, commencing with the first such date to occur
after the Closing Date, and on the last day of the Revolving Commitment Period.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.

2.4          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon notice to the Administrative Agent by 11:00 A.M., New
York City time, not less

 

21

 


--------------------------------------------------------------------------------



 

than three Business Days’ prior to the requested date of termination or
reduction, to terminate the Revolving Commitments or, from time to time, to
reduce the amount of the Revolving Commitments; provided that (i) no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments and (ii) if, after giving effect to any
reduction of the Total Revolving Commitments, the L/C Commitment or the
Swingline Sublimit exceeds the amount of the Total Revolving Commitments, such
L/C Commitment or Swingline Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the Total
Revolving Commitments. Any reduction of the Total Revolving Commitments shall be
applied to the Commitment of each Lender according to its Percentage. All fees
accrued until the effective date of any termination of the Total Revolving
Commitments shall be paid on the effective date of such termination.

 

2.5

Swingline Loans.

(a)          Subject to the terms and conditions hereof, the Swingline Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.5, to make swingline loans (each such loan, a “Swingline Loan”) to the
Borrower from time to time on any Business Day during the Revolving Commitment
Period in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Percentage of the outstanding amount
of Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the Total Revolving Extensions of
Credit shall not exceed the Total Revolving Commitments, and (ii) each Lender’s
aggregate Revolving Extensions of Credit shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.5, prepay under Section 2.7, and
reborrow under this Section 2.5. Each Swingline Loan shall be an ABR Loan.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to such Lender’s Percentage multiplied by the amount of such Swingline Loan.

(b)          Borrowing Procedures. The Borrower may borrow Swingline Loans upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 P.M., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swingline
Lender of

 

22

 


--------------------------------------------------------------------------------



 

any telephonic Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 P.M., New York City time, on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.5(a), or (B) that one or more of the applicable
conditions specified in Section 5 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00
P.M., New York City time, on the borrowing date specified in such Swingline Loan
Notice, make the amount of its Swingline Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swingline
Lender in immediately available funds.

 

(c)

Refinancing of Swingline Loans.

(i)           The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make an ABR Revolving Loan in an amount equal to such Lender’s Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of ABR Loans, but subject to the unutilized portion of the Total Revolving
Commitments and the conditions set forth in Section 5.2. The Swingline Lender
shall furnish the Borrower with a copy of the applicable notice required
pursuant to Section 2.2 promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Percentage
of the amount specified in such notice available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Funding Office not later than 1:00 P.M., New York City time, on the day
specified in such Revolving Loan Notice, whereupon, subject to Section
2.5(c)(ii), each Lender that so makes funds available shall be deemed to have
made an ABR Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swingline Lender.

(ii)          If for any reason any Swingline Loan cannot be refinanced by such
a Revolving Loan borrowing in accordance with Section 2.5(c)(i), the request for
ABR Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.5(c)(i) shall be deemed payment in respect of such participation.

 

23

 


--------------------------------------------------------------------------------



 

(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.5(c) by the time
specified in Section 2.5(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Loan borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this Section 2.5(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.5(c) is
subject to the conditions set forth in Section 5.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

(d)

Repayment of Participations.

(i)           At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in 10.7(c) (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request

 

24

 


--------------------------------------------------------------------------------



 

of the Swingline Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)          Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Lender funds its ABR Revolving Loan or risk participation
pursuant to this Section 2.5 to refinance such Lender’s Percentage of any
Swingline Loan, interest in respect of such Percentage shall be solely for the
account of the Swingline Lender.

(f)           Payments Directly to Swingline Lender; Repayment of Swingline
Loans. The Borrower shall make all payments of principal and interest in respect
of the Swingline Loans directly to the Swingline Lender. The Borrower shall
repay each Swingline Loan on the earlier to occur of (i) the date ten Business
Days after such Loan is made and (ii) the Revolving Termination Date.

2.6          Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent by 11:00 A.M., New
York City time, (i) at least three Business Days prior thereto in the case of
Eurodollar Loans or (ii) on the date of such prepayment in the case of ABR
Loans, which notice shall specify the date and amount of prepayment, whether the
prepayment is of Eurodollar Loans or ABR Loans and, if Eurodollar Loans are to
be prepaid, the Interest Period(s) of such Loans; provided that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.15. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof and of the amount of its Percentage
of such prepayment. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans) accrued interest to
such date on the amount prepaid. Partial prepayments of Revolving Loans shall be
in an aggregate principal amount of $500,000 or a whole multiple thereof, of, if
less, the entire principal amount thereof then outstanding.

(b)          The Borrower may at any time and from time to time prepay the
Swingline Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Swingline Lender (with a copy to the
Administrative Agent) by 1:00 P.M., New York City time, on the date of
prepayment, which prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein.

(c)          If for any reason the Total Revolving Extensions of Credit at any
time exceed the Total Revolving Commitments then in effect, the Borrower shall
immediately prepay the Loans and Reimbursement Obligations in an amount equal to
such excess.

2.7          Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent irrevocable

 

25

 


--------------------------------------------------------------------------------



 

notice of such election prior to 11:00 A.M., New York City time, at least two
Business Days’ prior thereto, provided that any such conversion of Eurodollar
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan under
the Facility may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent or the Required
Lenders in respect of the Facility have determined in its or their sole
discretion not to permit such conversions. Each telephonic notice by the
Borrower pursuant to this Section 2.7(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. If the Borrower
requests a conversion to Eurodollar Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof and the amount of its
Percentage of such conversion.

(b)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that (i) no Eurodollar Loan under the Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders in respect of the Facility have determined in its or
their sole discretion not to permit such continuations, and (ii) any such
continuation of Eurodollar Loans may only be made on the last day of an Interest
period with respect thereto, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Any such automatic conversion to ABR Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.7(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. If the Borrower requests a continuation
of Eurodollar Loans in any such Revolving Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof, the amount of its Percentage of the
applicable Revolving Loans and, if applicable, the details of any automatic
conversion to ABR Loans described in the immediately preceding proviso.

2.8          Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple thereof and
(b) no more than ten Eurodollar Tranches shall be outstanding at any one time.

 

26

 


--------------------------------------------------------------------------------



 

2.9          Interest Rates and Payment Dates. (a) Subject to paragraph (c)
below, each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Rate.

(b)          Subject to paragraph (c) below, each ABR Loan shall bear interest
at a rate per annum equal to the ABR plus the Applicable Rate.

(c)          (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Facility plus 2%, and (ii) if all or a portion
of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the Facility plus 2% (or, in the case of any such other
amounts that do not relate to the Facility, the rate then applicable to ABR
Loans under the Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment and before and after the commencement of any
proceeding under any Debtor Relief Law).

(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.10       Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of Bank of America’s “prime rate”, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurodollar Rate shall become
effective as of the opening of business on the day on which such change becomes
effective. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(c), bear
interest for one day. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).

 

27

 


--------------------------------------------------------------------------------



 

2.11       Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)          the Administrative Agent shall have received notice from the
Required Lenders in respect of the Facility that (i) the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period or (ii) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period for
such Eurodollar Loan, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans under the Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the Facility shall be made or continued as such, nor
shall the Borrower have the right to convert Loans under the Facility to
Eurodollar Loans.

2.12       Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the Revolving Percentages of the Lenders.

(b)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Loans shall be made pro rata according to
the Percentages of the Lenders.

(c)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any setoff, defense, recoupment or
counterclaim and shall be made prior to 2:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. All payments received
by the Administrative Agent after 2:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day

 

28

 


--------------------------------------------------------------------------------



 

unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(d)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to the proposed date of a borrowing (or, in the case of a
borrowing of ABR Revolving Loans, prior to 12:00 Noon, New York City time, on
the date of such borrowing) that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent in accordance with Section 2.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender or the Borrower with respect to any amounts owing under
this paragraph shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within one Business Day after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the Facility, on
demand, from the Borrower.

(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent for the account of the Lenders or the Issuing Lender, as the case may be,
the Administrative Agent may assume that the Borrower has made such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available (i) to the Lenders their respective pro rata
shares of a corresponding amount and/or (ii) to the Issuing Lender, the amount
due. If such payment is not made to the Administrative Agent by the Borrower
within one Business Day after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon, for each day from and including the date such amount is distributed to
it but excluding the date of payment to the Administrative Agent, at the rate
equal to the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower. A certificate of the
Administrative Agent submitted to any Lender or the Borrower with respect to any
amounts owing under this paragraph shall be conclusive in the absence of
manifest error.

(f)           The obligations of the Lenders hereunder to make Revolving Loans,
to fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 9.7 are several and not joint. The failure of any
Lender to make any Revolving Loan, to fund any such participation or to make any
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such

 

29

 


--------------------------------------------------------------------------------



 

date, and no Lender shall be responsible for the failure of any Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 9.7.

2.13       Requirements of Law. (a) If the adoption or taking effect of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i)           shall subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments of principal, interest and fees due from the Borrower to such Lender
or the Issuing Lender in respect thereof (except for Non-Excluded Taxes covered
by Section 2.14 and changes in the taxation of the net income of such Lender and
changes in any branch taxation, franchise taxation or doing business taxation of
such Lender in lieu of net income taxation);

(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or Issuing Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii)        shall impose on such Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement,
any Letter of Credit, any Application or any Eurodollar Loan made by it;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender or the Issuing Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount of principal,
interest or fees receivable by such Lender or the Issuing Lender in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
Issuing Lender, as the case may be, within 30 days after its demand, any
additional amounts necessary to compensate such Lender or the Issuing Lender for
such increased cost or reduced amount receivable, to the extent such
compensation is sought from similarly situated Borrowers. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled and its computation in
reasonable detail of the amount of such claim.

(b)          If any Lender or the Issuing Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
the Issuing Lender or any corporation controlling such Lender or the Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such

 

30

 


--------------------------------------------------------------------------------



 

Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Lender or such corporation could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, to the extent such
compensation is sought from similarly situated Borrowers from time to time,
after submission by such Lender or the Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefore and its
certified computation in reasonable detail of the amount of such claim, the
Borrower shall pay to such Lender or the Issuing Lender, as the case may be,
within 30 days after demand, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such corporation for such reduction.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(c)          A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.14       Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and any branch taxes, franchise taxes or doing business taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to the Administrative Agent or any Lender with
respect to any Non-Excluded Taxes or Other Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement,

 

31

 


--------------------------------------------------------------------------------



 

except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph.

(b)          In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, except Other
Taxes imposed on or with respect to any assignment or sale contemplated by
Section 10.6.

(c)          Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, an original or a certified copy of an official
receipt received by the Borrower showing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If the Borrower fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

(d)          Each Lender (or Transferee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, together with such supplemental documentation as may be prescribed by
applicable law, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose.

(e)          A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion,

 

32

 


--------------------------------------------------------------------------------



 

execution or submission would not materially prejudice the legal position of
such Lender. In addition, such Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(f)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(g)          If a Lender, or the Issuing Lender or the Administrative Agent
shall become aware that it is entitled to claim a refund of tax from the
jurisdiction to which the tax was paid to which such Lender, or Issuing Lender
or the Administrative Agent would not be entitled but for the payment of taxes
pursuant to this Section 2.14, it shall promptly notify the Borrower in writing
of the availability of such refund claim and shall, within 30 days after receipt
of a written request of the Borrower, make a claim to such jurisdiction for such
refund. If a Lender, the Issuing Lender or the Administrative Agent receives a
refund of any such tax for which it has been indemnified by the Borrower, it
shall within 30 days from the date of such receipt] pay over such refund to the
Borrower.

2.15       Indemnity. Upon the written, reasonably documented demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
agrees to promptly compensate such Lender and indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans on the date or in the
amount as to which the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans on the date or in
the amount as to which the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the continuation, conversion, the
making of a payment or prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto or (d) an assignment of a
Eurodollar Loan on a day that is not the last day of an Interest Period with
respect thereto as a result of a request by the Borrower pursuant to Section
2.18. Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Rate included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

33

 


--------------------------------------------------------------------------------



 

2.16       Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert ABR Revolving Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. This Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.17       Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13, 2.14 or
2.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for funding or booking any Loans affected by
such event or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates with the object of avoiding the consequences of
such event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.13, 2.14 or 2.15.

2.18       Replacement of Lenders. The Borrower shall at its sole expense and
effort be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.13 or 2.14 or (b) defaults in its obligation
to make Loans hereunder, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.17 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.13 or 2.14, (iv) the replacement
financial institution shall purchase, at par from such Lender, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the

 

34

 


--------------------------------------------------------------------------------



 

Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowing to require such replacement
cease to apply.

2.19       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:

(a)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(b)          the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swingline Loans to
any Assignee or Participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

 

2.20

Increase in Commitments.

(a)          Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Total Revolving Commitments by an amount (for
all such requests) not exceeding $75,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000, and (ii) the
Borrower may make a maximum of three such requests. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

 

35

 


--------------------------------------------------------------------------------



 

(b)          Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

(c)          The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent, the Issuing Lender and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)          If the Total Revolving Commitments are increased in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e)          As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and (ii) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Section 4 and
the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.20, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.1(a), and (B) no
Default exists. The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.15) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Percentages arising from any nonratable increase in the
Commitments under this Section.

(f)           This Section shall supersede any provisions in Sections 2.19 or
10.1 to the contrary.

2.21       Evidence of Debt. (a) The extensions of credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the extensions of credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters,

 

36

 


--------------------------------------------------------------------------------



 

the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

(b)          In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

SECTION 3. LETTERS OF CREDIT

3.1          L/C Commitment. (a) Subject to the terms and conditions hereof, (i)
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (such letters of
credit, together with the Existing Letters of Credit, the “Letters of Credit”)
for the account of the Borrower and to amend Letters of Credit previously issued
by it in accordance with Section 3.2 below, on any Business Day during the
period from the Closing Date until the date that is seven days prior to the
Revolving Termination Date in such form as may be approved from time to time by
the Issuing Lender and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the amount of the Borrower and any drawings
thereunder; provided that the Issuing Lender shall have no obligation to issue
or amend any Letter of Credit if, after giving effect to such issuance or
amendment, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, (ii) have a face
amount of at least $250,000 (unless otherwise agreed by the Issuing Lender) and
(iii) unless the Issuing Lender otherwise consents in writing, expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). All Existing Letters of Credit
shall be deemed, from and after the Closing Date, to be outstanding as a Letter
of Credit hereunder and governed by the terms and conditions hereof.

(b)          The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit (i) if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by any applicable
Requirement of Law, or if such Requirement of Law would cause the Issuing Lender
or any L/C Participant to be subject to, or incur, any restriction, reserve or
capital requirement not applicable on the Closing Date, or loss, cost or expense
deemed material in good faith by the Issuing Lender not applicable on the
Closing Date, or (ii) if a default of any Lender’s obligations to fund under
Section 3.4(a) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.

3.2          Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender (with

 

37

 


--------------------------------------------------------------------------------



 

a copy to the Administrative Agent), not later than 11:00 A.M., New York City
time, at least three Business Days (or such later date and time as the
Administrative Agent and the Issuing Lender may agree in a particular instance
in their sole discretion) prior to proposed issuance date or date of amendment
at its address for notices specified herein an Application therefor, completed
to the satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may request.
Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the Borrower. The Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance thereof. The Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof) and the subsequent amendments, if any, of each
Letter of Credit (including the amount thereof).

3.3          Fees and Other Charges. (a) The Borrower will pay a fee (the
“Letter of Credit Fee”) on the maximum daily amount available to be drawn under
all Letters of Credit at a rate equal to the Applicable Rate then in effect
multiplied by the maximum daily amount available to be drawn under such Letters
of Credit, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. For purposes of
computing the maximum daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3. In addition, the Borrower shall pay to each Issuing Lender for
its own account a fronting fee on the undrawn and unexpired amount of each
Letter of Credit issued by it, at the rate per annum specified in the Fee
Letter, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date.

(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender on demand for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.4          L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder. Each
L/C Participant unconditionally and irrevocably agrees with the Issuing Lender
that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount

 

38

 


--------------------------------------------------------------------------------



 

equal to such L/C Participant’s Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.

(b)          If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

3.5          Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice,
Section 2.12(b) and (ii) thereafter, Section 2.12(c).

3.6          Obligations Absolute. The Borrower’s obligations under this Section
3 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such

 

39

 


--------------------------------------------------------------------------------



 

documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

3.7          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8          Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

3.9          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1          Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2005, and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date (the “Audited
Financial Statements”), reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP, present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the

 

40

 


--------------------------------------------------------------------------------



 

aforementioned firm of accountants and disclosed therein). Neither the Borrower
nor any Material Subsidiary had any material Guarantee Obligations, contingent
liabilities and liabilities as of the date of the Audited Financial Statements
for taxes, or any material long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the Audited Financial Statements, including footnotes, as at and
for such date. During the period from December 31, 2005 to and including the
date hereof there has been no Disposition by any Group Member of any material
part of the business or property of the Borrower and its Subsidiaries taken as a
whole, other than Dispositions for aggregate consideration of not more than
$10,000,000.

4.2          No Change. Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3          Existence; Compliance with Law. Each of the Borrower and its
Material Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4          Power; Authorization; Enforceable Obligations. Each of the Borrower
and its Material Subsidiaries has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder. Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.17. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual

 

41

 


--------------------------------------------------------------------------------



 

Obligation of the Borrower and each Material Subsidiary and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Material Subsidiaries could reasonably be expected to have a Material
Adverse Effect.

4.6          Litigation. Except as disclosed in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Material Subsidiary or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7          No Default. Neither the Borrower nor any Material Subsidiary is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.

4.8          Ownership of Property; Liens. The Borrower and each Material
Subsidiary has title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other material property, and none of such property is subject to any Lien except
as permitted by Section 7.3.

4.9          Intellectual Property. The Borrower and each Material Subsidiary
owns, or is licensed to use, all material Intellectual Property necessary for
the current conduct of its business. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

4.10       Taxes. The Borrower and each Material Subsidiary has filed or caused
to be filed all Federal, state and other material tax returns that are required
to be filed and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any such taxes, fees or other charges the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant entity); no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

4.11       Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity

 

42

 


--------------------------------------------------------------------------------



 

with the requirements of FR Form G-3 or FR Form U-1, as applicable, referred to
in Regulation U.

4.12       ERISA. Except as disclosed on Schedule 4.12, neither a material
Reportable Event nor a material “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. Any terminations
of Single Employer Plans that have occurred during such five-year period have
not resulted in any material liability not promptly provided for in accordance
with applicable law, and no Lien in favor of the PBGC or a Plan has arisen
during such five-year period. The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed to any material extent the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower nor any Commonly Controlled Entity maintains or
contributes to, or has withdrawn from, any Multiemployer Plan.

4.13       Investment Company Act; Other Regulations. Neither the Borrower nor
any Material Subsidiary is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. The Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

4.14       Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.14
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) as of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (except for stock options and other stock-based compensation rights
or commitments granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Subsidiary other than
any Subsidiary which is not directly owned by the Borrower and which is a member
or partner of any joint venture the governing documents of which, or documents
relating thereto, include provisions relating to the Capital Stock of such
Subsidiary.

4.15       Use of Proceeds. The proceeds of the Revolving Loans, and the Letters
of Credit, shall be used to refinance Indebtedness existing under the Existing
Credit Agreement, to finance the acquisition of financial services entities and
entities engaged in related businesses, for the working capital needs of the
Borrower and for other general corporate purposes of the Borrower not in
contravention of any Law or any Loan Document.

4.16       Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, or any other document, certificate
or statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to

 

43

 


--------------------------------------------------------------------------------



 

make the statements contained herein or therein not misleading. The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.17       Security Documents. Each of the Pledge and Security Agreement and the
Pledge Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of the
pledged stock described in each of the Pledge and Security Agreement and the
Pledge Agreement (used herein as defined in each of such agreements, the
“Pledged Stock”), when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Pledge and Security Agreement, when financing statements and
other filings specified on Schedule 4.17 in appropriate form are filed in the
offices specified on Schedule 4.17, the Pledge and Security Agreement and the
Pledge Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral described in each such agreement and the proceeds thereof, as
security for the Obligations (as defined in each of the Pledge and Security
Agreement and the Pledge Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3).

4.18       Solvency. The Borrower is, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith will
be and will continue to be, Solvent.

4.19       Certain Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the stockholders agreement with Apollo,
including any amendments, supplements or modifications with respect to any of
the foregoing.

4.20       Insurance. The properties of the Borrower and its Material
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Material Subsidiary operates.

4.21       Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth in Schedule 10.2.

 

44

 


--------------------------------------------------------------------------------



 

SECTION 5. CONDITIONS PRECEDENT

5.1          Conditions to Initial Extension of Credit. In addition to the
conditions set forth in Section 5.2, the agreement of each Lender or the Issuing
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a)          Credit Agreement; Guarantee Agreement; Pledge and Security
Agreement; Pledge Agreement. The Administrative Agent shall have received (i)
this Agreement, executed and delivered by the Administrative Agent, the Borrower
and each Person listed on Schedule 1.1A, (ii) the Guarantee Agreement, executed
and delivered by the Guarantors, (iii) the Pledge and Security Agreement,
executed and delivered by the Borrower and the Guarantors, and (iv) the Pledge
Agreement, executed and delivered by each of the direct and indirect
wholly-owned Subsidiaries of the Borrower (other than Excluded Foreign
Subsidiaries and the Guarantors), in the case of the preceding clauses (iii) and
(iv), together with all stock certificates evidencing the Pledged Stock and
corresponding stock transfer powers executed by a Responsible Officer of the
Borrower or Subsidiary of the Borrower, as applicable (or arrangements
satisfactory to the Administrative Agent and its counsel shall have been made
for the delivery thereof).

In the event that any one or more Persons listed on Schedule 1.1A have not
executed and delivered this Agreement on the date scheduled to be the Closing
Date (each such Person being referred to herein as a “Non-Executing Person”),
the condition referred to in clause (i) above shall nevertheless be deemed
satisfied if on such date the Borrower and the Administrative Agent shall have
designated one or more Persons (the “Designated Lenders”) to assume, in the
aggregate, all of the Commitments that would have been held by the Non-Executing
Persons (subject to each such Designated Lender’s consent and its execution and
delivery of this Agreement). Schedule 1.1A shall automatically be deemed to be
amended to reflect the respective Commitments of the Designated Lenders and the
omission of the Non-Executing Persons as Lenders hereunder.

(b)          Payment Under Existing Credit Agreement. The Indebtedness
outstanding under the Existing Credit Agreement shall have been prepaid
(including with proceeds of the initial Loans) in full, the Existing Credit
Agreement shall have been terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released.

(c)          Approvals. All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Group Members and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.

(d)          Fees. The Lenders, the Administrative Agent and the Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the

 

45

 


--------------------------------------------------------------------------------



 

Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(e)          Closing Certificates. The Administrative Agent shall have received
certificates dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, in each case, in form and substance
satisfactory to the Administrative Agent and each of the Lenders.

(f)           Legal Opinion. The Administrative Agent shall have received the
legal opinion of Douglas W. Hammond, general counsel of the Borrower,
substantially in the form of Exhibit E and in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders. Such legal
opinion shall cover such other matters incident to the transactions contemplated
by this Agreement as the Administrative Agent may reasonably require.

(g)          Insurance. The Administrative Agent shall have received (and
confirmed such receipt to the Lenders) insurance certificates evidencing that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect.

(h)          Security. The Lenders shall have received satisfactory evidence
that the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to Permitted Liens) lien and security interest
in the Collateral described in each of the Pledge and Security Agreement and the
Pledge Agreement.

(i)           Other Documents. The Administrative Agent shall have received such
other assurances, certificates, documents, consents or opinions specified on the
closing checklist prepared by the Administrative Agent and delivered to the
Borrower prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this 5.1, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

5.2          Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents, shall be
true and correct on and as of such date as if made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 5.2, the
representations and warranties as to the Audited Financial Statements contained
in Section 4.1

 

46

 


--------------------------------------------------------------------------------



 

shall be deemed to refer to the most recent statements furnished pursuant to
subsection (a) of Section 6.1.

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance, amendment or extension of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Material Subsidiaries to:

 

6.1

Financial Statements. Furnish to the Administrative Agent and each Lender:

(a)          as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year and accompanied by a report prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and

(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2          Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of subsection (g), to the relevant
Lender):

 

47

 


--------------------------------------------------------------------------------



 

(a)          concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, any change in the jurisdiction of organization of the
Borrower or any Holding Subsidiary or any change in its name during the period
covered by such financial statements;

(c)          as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d)          within 45 days after the end of each of the first three fiscal
quarters of the Borrower and within 90 days at the end of each fiscal year, in
each case to the extent that the Borrower is not filing a report on form 10-Q or
10-K for such period, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal period, with relevant comparisons;

(e)          within 45 days after the end of each fiscal quarter of the
Borrower, a summary in reasonable detail of acquisitions of financial services
entities or entities in a related business completed during such fiscal quarter,
describing each such entity and the consideration (including deferred
consideration) paid in respect thereof;

(f)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other material report or communication
sent to the stockholders of the Borrower, and copies of all material reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of

 

48

 


--------------------------------------------------------------------------------



 

the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

(g)          promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

6.3          Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member, except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.4

Maintenance of Existence; Compliance.

(a)          (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clauses (i) and (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect; and

(b)          comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

49

 


--------------------------------------------------------------------------------



 

6.5          Maintenance of Property; Insurance. (a) Keep all material property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and

(b)          maintain with financially sound and reputable insurance companies
insurance on all its material property and businesses in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
subject to deductibles and retainages as the Borrower reasonably believes to be
appropriate.

 

6.6

Inspection of Property; Books and Records; Discussions.

(a)          Keep proper books and records and accounts in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities; and

(b)          permit representatives of any Lender to visit and inspect the
Borrower’s properties and examine and make abstracts from any of the books and
records of the Borrower and its Subsidiaries at any reasonable time upon
appropriate notice and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
with its independent certified public accountants.

 

6.7

Notices. Promptly give notice to the Administrative Agent and each Lender of:

 

(a)

the occurrence of any Default or Event of Default;

 

(b)          any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c)          any litigation or proceeding affecting any Group Member which, if
successful, is likely to have a Material Adverse Effect;

(d)          the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan in all cases other
than in connection with terminations, withdrawals, proceedings or other events
related to Subsidiaries acting in contemplation of joining Borrower Plans;
provided that such terminations, withdrawals, proceedings or other events do not
involve or create any material liability for the Borrower;

 

50

 


--------------------------------------------------------------------------------



 

(e)          any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(f)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

(g)          any change to an existing Management Agreement, other than in
connection with a Disposition of the relevant Subsidiary, that may reasonably be
expected to reduce base earnings under such existing Management Agreement (when
taken together with reductions in base earnings under other existing Management
Agreements as to which any similar or related changes have been or are being
made within the same fiscal year) by more than $5,000,000; and

(h)          a determination at any time by the Borrower’s public accounting
firm or by the Borrower of the occurrence or existence of any Internal Control
Event; provided such public accounting firm shall not be required to conduct an
inquiry relating to an Internal Control Event unless the same is required by
applicable Securities Laws.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8          Additional Collateral, etc. (a) With respect to any new Subsidiary
(other than an Excluded Foreign Subsidiary) created or acquired after the
Closing Date by the Borrower and each Wholly Owned Subsidiary created or
acquired to hold capital stock of financial services entities or entities in
related businesses (a “Holding Subsidiary”), quarterly with the Borrower’s
required submission of its quarterly financial statements (but immediately if an
Event of Default then exists) (i) execute and deliver to the Administrative
Agent such amendments to the Pledge and Security Agreement or the Pledge
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party, (ii) cause such new Subsidiary (other than a new
Subsidiary which is a Holding Subsidiary) to become party to the Pledge
Agreement, (iii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iv) cause such new Subsidiary (if it is a Holding Subsidiary) (A) to become a
party to the Guarantee Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Pledge and Security Agreement with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Pledge and Security Agreement or as may be requested by
the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (v) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

51

 


--------------------------------------------------------------------------------



 

(b)          With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by the Borrower and each Holding Subsidiary
(other than by Holding Subsidiary that is an Excluded Foreign Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Pledge and Security Agreement or the Pledge Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Loan Party (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1

Financial Condition Covenants.

(a)          Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 2.5 to 1.

(b)          Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower to be less than 4.0 to 1.

7.2          Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)

with respect to the Borrower and its Subsidiaries:

 

 

(i)

Indebtedness of any Loan Party pursuant to any Loan Document;

(ii)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

(iii)        Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary;

 

52

 


--------------------------------------------------------------------------------



 

(iv)         Hedge Agreements in respect of Indebtedness otherwise permitted
hereby that bears interest at a floating rate, so long as such agreements are
not entered into for speculative purposes; and

 

(v)

Permitted Acquisition Indebtedness;

(vi)         Indebtedness outstanding on the date hereof and listed on Schedule
7.2(b) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof); and

(vii)       Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $30,000,000 at any one time outstanding;

(b)          with respect to the Borrower only, $75,000,000 unsecured
subordinated debt, provided that the maturity date thereof is at least six
months beyond the Revolving Termination Date and that the terms thereof are
satisfactory to the Required Lenders;

(c)          with respect to all of the Subsidiaries taken together,
Indebtedness to third parties that are not Group Members in an aggregate
principal amount not to exceed $45,000,000, provided that such Indebtedness of
any individual Subsidiary does not exceed $15,000,000, with such amounts (i)
excluding any Indebtedness that is outstanding on the date hereof and listed in
Schedule 7.2(b) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof), but (ii) including any Indebtedness secured by Liens permitted by
Section 7.3(g) (including, without limitation, Capital Lease Obligations but
excluding, without limitation all operating leases entered into in the ordinary
course of business).

7.3          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a)          Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

53

 


--------------------------------------------------------------------------------



 

(e)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Sections 7.2(a)(vi) or 7.2(c)(i), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;

(g)          Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Sections 7.2(a)(vii) or 7.2(c)(ii) to finance the
acquisition of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

 

(h)

Liens created pursuant to the Security Documents;

(i)           any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

 

(j)

Liens in connection with Indebtedness permitted by Section 7.2(a)(iv).

7.4          Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Subsidiary; and

(b)          any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any other Subsidiary (upon voluntary liquidation
or otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5.

7.5          Disposition of Property. Subject to Section 10.1(iii), without the
prior written consent of the Required Lenders (not to be unreasonably withheld),
dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a)          the Disposition of obsolete or worn out property in the ordinary
course of business;

 

(b)

the sale of inventory in the ordinary course of business;

 

 

54

 


--------------------------------------------------------------------------------



 

 

 

(c)

Dispositions permitted by Section 7.4(b);

(d)          the sale, issuance or other transfer of any Subsidiary’s Capital
Stock to the Borrower or any Wholly Owned Subsidiary, provided that in the event
of a transfer of the Capital Stock of any Subsidiary which is pledged under the
Pledge and Security Agreement, the transferee of such Capital Stock (if such
transferee is not the Borrower) becomes or is a party to the Guarantee Agreement
as a guarantor thereunder and to the Pledge and Security Agreement as grantor
thereunder of such Capital Stock;

 

(e)

the Disposition of any aircraft or interests in any aircraft; and

(f)           the Disposition of other property, including the Capital Stock or
assets of any Subsidiary, having a fair market value not to exceed $100,000,000
in the aggregate during the Revolving Commitment Period (with such amount being
calculated to be the net of any reinvestment of the Net Cash Proceeds of any
such Disposition within 12 months of such Disposition).

7.6          Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that (a) the Borrower will be
permitted make Restricted Payments in the form of dividend payments to holders
of its Capital Stock and repurchases of its own Capital Stock, provided that (A)
at any time the aggregate amount of such Restricted Payments does not, on a
cumulative basis, exceed the sum of (i) 50% of Consolidated Net Income for the
then completed fiscal quarters of the Borrower commencing with the fiscal
quarter ended March 31, 2006 plus (ii) $125,000,000, and (B) no Default shall
have occurred or be continuing or could reasonably be expected to result from
the making of such Restricted Payment, and (b) any Subsidiary may make
Restricted Payments to the Borrower and its other Subsidiaries, on the one hand,
and the other holders of its Capital Stock, on the other hand, on a basis no
less favorable to the Borrower and its Subsidiaries than a ratable basis and (c)
any Subsidiary may make Restricted Payments in respect of any purchase,
redemption, defeasance, retirement or other acquisition of its Capital Stock in
connection with a Disposition of such Subsidiary permitted by Section 7.5.

7.7          Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)          Investments in existence or committed as of the date hereof and
listed on Schedule 7.7(a);

 

(b)

extensions of trade credit in the ordinary course of business;

 

 

55

 


--------------------------------------------------------------------------------



 

(c)          loans and advances made in connection with the sale or disposition,
reorganization or restructuring of any Group Member in a manner consistent with
past practice;

 

(d)

Investments in Cash Equivalents;

 

 

(e)

Guarantee Obligations permitted by Section 7.2;

(f)           loans and advances to employees and Managers of Group Members to
the extent that any such loan or advance is fully secured at the time of the
making thereof by Capital Stock of the Borrower;

(g)          monthly advances to Group Members or employees or Managers thereof
as required under Management Agreements;

(h)          loans and advances to employees or Managers of any Group Member in
the ordinary course of business (including for travel, entertainment and
relocation expenses and including the unsecured portion of any loans and
advances referred to in paragraph (f)) in an aggregate amount for all employees,
Group Members, or Managers not to exceed $30,000,000 at any one time
outstanding;

(i)           any Investment by the Borrower or any of its Subsidiaries in
promissory notes issued by employees or Managers of any Group Member, provided
that such Investment is made in connection with the acquisition of such Group
Member;

(j)           any Investment by any Group Member in the Borrower or any Person
that either (i) prior to such investment is a Subsidiary or (ii) after such
investment is a Subsidiary and is either a Holding Subsidiary or an entity
primarily engaged in the financial services business or a related business,
including any such investment in or of Capital Stock, bonds, notes, debentures
or other debt securities of any such Person, any assets constituting a business
unit of any such Person or assets necessary to further the business operations
of the Borrower or its Subsidiaries, in each case made in the ordinary course of
business of the Borrower and its Subsidiaries;

(k)          any Investment by the Borrower or any of its Subsidiaries in a
privately-held entity or business practice specifically relating to estate
planning, corporate benefits or financial services, which Investment is made in
the ordinary course of business of the Borrower and its Subsidiaries; and

(l)           in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $15,000,000 in any fiscal year.

Prior to making any Investment permitted above in the nature of an acquisition
of all or substantially all of the Capital Stock of a Person or operating unit
or the “book of business” of a Person (i) no Default shall have occurred or be
continuing or could reasonably be expected to result from such Investment, (ii)
with respect to any Investment with consideration of $30,000,000 or more, the
Borrower shall furnish to the Administrative Agent and each Lender a

 

56

 


--------------------------------------------------------------------------------



 

certificate of a Responsible Officer to the effect that, after giving effect to
such acquisition, the Borrower shall be in compliance with all its covenants and
agreements in this Agreement (including the covenants in Section 7.1 on a pro
forma basis as of the end of its most recently completed fiscal quarter, with
such certificate containing calculations thereof in reasonable detail), the
representations and warranties in Section 4 shall be true and correct and as of
the date of such acquisition as if made on and as of such date, and (iii) with
respect to any Investment with respect to which the aggregate amount of cash
consideration therefor, together with all Permitted Acquisition Indebtedness
assumed or incurred in connection therewith, is at least $75,000,000, the
Borrower shall first secure the consent, not to be unreasonably withheld, of the
Required Lenders.

7.8          Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Guarantor as would be obtainable by the Borrower or such
Guarantor at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions entirely between or among the Borrower and any one or more
Guarantors or entirely between and among any Guarantors.

7.9          Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

7.10       Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

7.11       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement (other than an agreement between or among Group Members)
that prohibits or limits the ability of any Group Member to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, to secure its obligations under the Loan
Documents to which it is a party other than (a) this Agreement and the other
Loan Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and (c)
any agreement relating to a joint venture organized in the ordinary course of
business of the Borrower and its Subsidiaries.

7.12       Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower (other than any such encumbrance or
restriction in an agreement between or among Group Members) to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with

 

57

 


--------------------------------------------------------------------------------



 

respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and (iii) any restrictions consistent
with the Management Agreements.

7.13       Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for the financial services, insurance or
brokerage business and businesses reasonably related thereto, or fail to be
engaged, taking the Borrower and its Subsidiaries as a whole, predominantly in
financial services and other related businesses on a commission-for-services or
fee-for-services basis.

7.14       Changes to Management Agreement. Enter into or give any amendment,
waiver or other modifications of or to any Management Agreement if the effect
thereof, either individually or as part of any series of amendments, waivers or
other modification of or to any Management Agreements, would reasonably be
expected to have a Material Adverse Effect.

SECTION 8. EVENTS OF DEFAULT

 

8.1

Events of Default. If any of the following events shall occur and be continuing:

(a)          the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made, and such inaccuracy, if correctable, continues unremedied
for 15 days; or

(c)          any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7 of this Agreement, Sections 4.5
and 4.7(b) of the Pledge and Security Agreement or Section 4.4(b) of the Pledge
Agreement; or

(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e)          any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of

 

58

 


--------------------------------------------------------------------------------



 

grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $10,000,000; or

(f)           (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)          (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a

 

59

 


--------------------------------------------------------------------------------



 

withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)          one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof (or, if later, the date payment is required to be made
thereunder); or

(i)           any of the Security Documents shall cease, for any reason (other
than the fault of the Administrative Agent following notice from a Loan Party),
to be in full force and effect, or any Loan Party or any Affiliate of any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

(j)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 51% of the outstanding common stock of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such

 

60

 


--------------------------------------------------------------------------------



 

Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

8.2          Application of Funds. After the exercise of remedies provided for
in Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be deposited
in a cash collateral account as set forth in Section 8.1), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

(a)          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Section 2.13, 2.14, 2.15, 2.16 and 2.17) payable to the
Administrative Agent in its capacity as such;

(b)          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the Issuing Lender (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Lender (including reasonable fees and time charges for internal
counsel of any Lender or the Issuing Lender) and amounts payable under Section
2.13, 2.14, 2.15, 2.16 and 2.17), ratably among them in proportion to the
respective amounts described in this subsection (b) payable to them;

(c)          Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Obligations and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this subsection(c)
payable to them;

(d)          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Obligations and unpaid Obligations in
respect of Specified Hedge Agreements, ratably among the Lenders, the Issuing
Lender and, in the case of Specified Hedge Agreements, Affiliates of the
Lenders, in proportion to the respective amounts described in this subsection(d)
held by them;

(e)          Fifth, to the Administrative Agent for the account of the Issuing
Lender, to deposit in a cash collateral account an amount equal to that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit; and

(f)           Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

61

 


--------------------------------------------------------------------------------



 

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to subsection(e) above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

SECTION 9. THE AGENTS

9.1          Appointment. Each Lender and the Issuing Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender or the
Issuing Lender, as the case may be, irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and the Borrower shall not have rights as a third party
beneficiary of any such provisions. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
sub-agents or attorneys-in-fact. The Administrative Agent and any such sub-agent
may perform any and all duties and exercise its rights and powers by or through
their respective Related Parties and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub- agents,
attorneys in-fact or their Related Parties selected by it with reasonable care.

9.3          Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

62

 


--------------------------------------------------------------------------------



 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8 and Section 10.1) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4          Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of

 

63

 


--------------------------------------------------------------------------------



 

such Loan or the issuance of such Letter of Credit. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6          Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender expressly acknowledges that neither the Administrative
Agent nor any of its Related Parties have made any representations or warranties
to it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender and the Issuing Lender represents to the Agent that
it has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender and the Issuing Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its Related Parties.

9.7          Indemnification. The Lenders severally agree to indemnify the
Administrative Agent in its capacity as such (and any of its sub-agents), the
Issuing Lender in its capacity as such or any of their Related Parties, in each
case where any of the foregoing were acting for the Administrative Agent (or any
such sub-agent) or Issuing Lender in connection with such capacity (to the
extent not reimbursed by the Borrower pursuant to Section 10.5 and without

 

64

 


--------------------------------------------------------------------------------



 

limiting the obligation of the Borrower to do so), ratably according to their
respective Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder. The obligations of the Lenders under this Section 9.7
are subject to the provisions of Section 2.12(f).

9.8          Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from, act as the
financial advisor or in any other advisory capacity for, and generally engage in
any kind of business with the Borrower, any Subsidiary or other Affiliate
thereof as though such Administrative Agent were not an Administrative Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

9.9          Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders, the Issuing Lender
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 10 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments,

 

65

 


--------------------------------------------------------------------------------



 

communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 9 and Section 10.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.6 shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

9.10       No Other Duties, etc. The Book Manager, the Arranger, the Syndication
Agent or the Documentation Agent shall have no duties or responsibilities
hereunder in its capacity as such, but shall be entitled to the benefits of
Sections 9.3 and 9.7 to the same extent as the Administrative Agent.

9.11       Collateral and Guaranty Matters. The Lenders and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders;

(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3(h); and

 

66

 


--------------------------------------------------------------------------------



 

(c)          to release any Guarantor from its obligations under the Guarantee
Agreement and to release any Person from its obligations as a grantor under the
Pledge and Security Agreement or a pledgor under the Pledge Agreement, as the
case may be, if such Person ceases to be a Subsidiary and the assets thereof are
released from a Lien hereunder, in each case as a result of a transaction or
transactions permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee Agreement pursuant to
this Section 9.11.

 

SECTION 10. MISCELLANEOUS

10.1       Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date or time of any payment thereof, or increase the amount or extend
the expiration date of any Lender’s Revolving Commitment, in each case without
the written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
any material Guarantor from its obligations under the Guarantee Agreement, in
each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; or (v) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under

 

67

 


--------------------------------------------------------------------------------



 

the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

10.2       Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been given, (i) in the case of notices sent by hand or overnight courier
service, or mailed by certified or registered mail, when received, and (ii) in
the case of notices sent by telecopier, when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient).
Notices, requests and demands addressed to the Borrower, the Administrative
Agent, the Issuing Lender or the Swingline Lender, as applicable, shall be
delivered or sent to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 10.2, and notices,
requests and demands to any Lender shall be delivered or sent to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

68

 


--------------------------------------------------------------------------------



 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)               Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the Issuing Lender and the Swingline Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing
Lender and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e)               Reliance by Administrative Agent, Issuing Lender and Lenders.
The Administrative Agent, the Issuing Lender and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Revolving Loan Notices
and Swingline Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, any Lender or Issuing
Lenders, any right,

 

69

 


--------------------------------------------------------------------------------



 

remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
loan or extension of credit, and shall continue in full force and effect as long
as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding.

10.5       Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Arranger and their respective Affiliates
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the syndication of the credit facilities provided
herein, the development, preparation, execution, negotiation, delivery and
administration of this Agreement and the other Loan Documents and of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and the Arranger and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent and the Arranger shall deem
appropriate, (b) to pay or reimburse the Issuing Lender for all reasonable
out-of pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) to pay or reimburse each Lender, the Issuing Lender
and the Administrative Agent and the Arranger for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights, (i)
under this Agreement, the other Loan Documents and any such other documents,
including its rights under this Section or (ii) in connection with the Loans
made or Letters of Credit issued hereunder, in each case including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent and all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, (d) to pay,
indemnify, and hold each Lender, the Administrative Agent and the Arrangers
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (e) to pay, indemnify, and hold

 

70

 


--------------------------------------------------------------------------------



 

each Lender, the Issuing Lender, the Administrative Agent (and any sub-agent
thereof) and the Arranger and their respective Related Parties (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including the fees,
charges and disbursements of counsel (including the allocated fees and expenses
of in-house counsel)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any Loan Party arising out
of, in connection with, or as a result of, (i) the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use or proposed use of proceeds of the Loans or Letters of Credit
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document, or
(ii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (e), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor, accompanied by
supporting documentation as to the calculation thereof. Statements payable by
the Borrower pursuant to this Section 10.5 shall be submitted to Mark Biderman
(Telephone No.: 212-301-4070) (Telecopy No.: 212-301-4170), at the address of
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6       Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Issuing Lender, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.
No Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) by way of participation in accordance with the provisions
of subsection (a) of this Section, (ii) to an Assignee in accordance with the
provisions of subsection (c) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to a Conduit Lender in accordance with the terms and
conditions of this Agreement, including subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

71

 


--------------------------------------------------------------------------------



 

(b)          Any Lender other than any Conduit Lender may, without the consent
of, or notice to, the Borrower or the Administrative Agent, in accordance with
applicable law, at any time sell to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries)(each, a
“Participant”) participating interests in all or a portion of any Loan owing to
such Lender, any Commitment (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the
Borrower, the Administrative Agent and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant (i) shall be entitled to the benefits of Sections 2.13, 2.14 and
2.15 (and subject to the obligations of Sections 2.14, 2.15 and 2.17 ) with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it was a Lender and (ii) to the extent permitted by law,
shall be entitled to Section 10.7(c) as though it were a Lender, provided such
Participant agrees to be subject to Section 2.19 as though it were a Lender;
provided that a Participant shall not be entitled to the benefits of any such
Section unless the Borrower is notified of the participation sold to such
Participant and, in the case of Section 2.14, such Participant shall have
complied with the requirements of said Section and provided, further, that, no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred and the aggregate amount of
any payments payable under any such Section to the transferor Lender and its
Participant shall not exceed the amount of such payments to which the transferor
Lender would have been entitled had it not sold such participation. Except as
set forth in this Section 10.6(b), the Borrower shall not have any obligation or
duty to any Participant.

(c)          Any Lender other than any Conduit Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Lender or any Lender Affiliate or, with the consent of the Borrower, the
Administrative Agent and the Swingline Lender (which, in each case, shall not be
unreasonably withheld or delayed), to an

 

72

 


--------------------------------------------------------------------------------



 

additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that that no such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or to a
natural person; provided, further that the consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the Assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
provided, further, that unless otherwise agreed by the Borrower and the
Administrative Agent, no such assignment to an Assignee (other than any Lender
or any Lender Affiliate) shall be in an aggregate principal amount of less than
$1,000,000), in each case except in the case of an assignment of all of a
Lender’s interests under this Agreement. For purposes of the proviso contained
in the preceding sentence, concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Assignee (or to an Assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met. Each partial assignment shall be made as an assignment of a
proportionate part of the assigning Lender’s rights and obligations (other than
the Swingline Lender’s rights and obligations in respect of the Swingline Loans,
which shall not be subject hereto) under this Agreement with respect to the
Loans of the Commitment assigned. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.13,
2.14, 2.15 and 10.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Notwithstanding any provision of this
Section 10.6, the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing and for which notice (other than in the case of an Event of Default
under Section 8.1(f)) shall have been given to the Borrower. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 10.6(c). Any assignment of transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection (c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (b)
of this Section.

(d)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Funding Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the

 

73

 


--------------------------------------------------------------------------------



 

Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(e)          The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such
registration and processing fee in the case of any assignment. The Assignee, if
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(f)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 10.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

(g)          Any Lender may request through the Administrative Agent that Loans
made by it be evidenced by a promissory note, and the Borrower, upon receipt of
such request, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in this Agreement. In such event, the
Borrower shall prepare, execute and deliver (through the Administrative Agent)
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit I. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

(h)          Each of the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

(i)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State

 

74

 


--------------------------------------------------------------------------------



 

Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.7       Adjustments; Set-off; Payments Set Aside. (a) Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8.1, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be, whether or not such
Lender is otherwise fully secured. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(c)               To the extent that any payment by or on behalf of the Borrower
is made to the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per

 

75

 


--------------------------------------------------------------------------------



 

annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the Issuing Lender under clause (ii) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.8       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12     Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Schedule 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

76

 


--------------------------------------------------------------------------------



 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13

Acknowledgments. The Borrower hereby acknowledges that:

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14     Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b)          At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Hedge Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

10.15     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) subject to an agreement
to comply with this Section, to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender's

 

77

 


--------------------------------------------------------------------------------



 

investment portfolio in connection with ratings issued with respect to such
Lender, (c) to the extent requested or demanded by any Governmental Authority,
(d) in response to any order of any court or other Governmental Authority or as
may be required pursuant to any Requirement of Law, (e) to any other party
hereto, (f) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(g) subject to an agreement to comply with this Section 10.15, to (1) any
Assignee of or Participant in, or any prospective Assignee of or Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its Subsidiaries and their obligations, (h) with
the express written consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis (other than through a breach of a binding confidentiality agreement) from
a source other than the Borrower and its Subsidiaries.

For purposes of this Section, “Information” means all non-public information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses and designated by such Loan
Party as confidential. “Information” shall not include information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
(other than through a breach of a binding confidentiality agreement), provided
that, in the case of information received from the Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.

 

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the protection of material
non-public information and (c) it will handle such material non-public
information in accordance with all Requirements of Law, including Federal and
state securities laws.

 

10.16     Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act and the Administrative Agent (on behalf of itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. The Borrower shall, and shall cause each of its Subsidiaries to, provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.

10.17     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR

 

78

 


--------------------------------------------------------------------------------



 

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

 

 

79

 


--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NATIONAL FINANCIAL PARTNERS CORP.



 

By: 


/s/ Mark C. Biderman

 

 

Name:

Mark C. Biderman

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent



 

By: 


/s/ Richard Williams

 

 

Name:

Richard Williams

 

 

Title:

Credit Products Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender



 

By: 


/s/ Richard Williams

 

 

Name:

Richard Williams

 

 

Title:

Credit Products Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender



 

By: 


/s/ Richard Williams

 

 

Name:

Richard Williams

 

 

Title:

Credit Products Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Swingline Lender



 

By: 


/s/ Richard Williams

 

 

Name:

Richard Williams

 

 

Title:

Credit Products Officer

 

 

 

80

 

 

 

--------------------------------------------------------------------------------



 

 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent



 

By: 


/s/ Jeanne O’Connell Horn

 

 

Name:

Jeanne O’Connell Horn

 

 

Title:

Vice President

 

 

81

 


--------------------------------------------------------------------------------



 



 

 

WACHOVIA BANK, N.A., as Co-Documentation Agent



 

By: 


/s/ Tyrone Williams

 

 

Name:

Tyrone Williams

 

 

Title:

Senior Vice President

 

 

82

 


--------------------------------------------------------------------------------



 



 

 

UBS LOAN FINANCE, LLC, as Lender



 

By: 


/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

By: 


/s/ Toba Lumbantobing

 

 

Name:

Toba Lumbantobing

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

83

 


--------------------------------------------------------------------------------



 



 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender



 

By: 


/s/ Christine Davis

 

 

Name:

Christine Davis

 

 

Title:

Vice President

 

 

 

84

 


--------------------------------------------------------------------------------



 



 

 

TD BANKNORTH, N.A., as a Lender

 

 

By: 


/s/ Jeffrey R. Westling

 

 

Name:

Jeffrey R. Westling

 

 

Title:

Senior Vice President

 

 

 

85

 


--------------------------------------------------------------------------------



 



 

 

US BANK, N.A., as a Lender



 

By: 


/s/ Frances W. Josephic

 

 

Name:

Frances W. Josephic

 

 

Title:

Vice President

 

 

 

86

 


--------------------------------------------------------------------------------



 



 

 

KEYBANK, N.A., as a Lender



 

By: 


/s/ Joseph F. Markey

 

 

Name:

Joseph F. Markey

 

 

Title:

Director

 

 

87

 


--------------------------------------------------------------------------------



 



 

 

ING CAPITAL LLC, as a Lender



 

By: 


/s/ Kunduck Moon

 

 

Name:

Kunduck Moon

 

 

Title:

Managing Director

 

 

88

 


--------------------------------------------------------------------------------



 



 

 

HSBC BANK USA, N.A., as a Lender



 

By: 


/s/ Michael P. Behuniak

 

 

Name:

Michael P. Behuniak

 

 

Title:

Vice President

 

 

 

89

 

 

 

--------------------------------------------------------------------------------



 

 

Schedule 1.1A

Revolving Commitments

Lender

 

Revolving Commitment

 

Percentage

 

Bank of America, N.A.

 

$

30,000,000

 

14.0

%

JPMorgan Chase Bank, N.A.

 

$

25,000,000

 

11.8

%

Wachovia Bank, N.A.

 

$

25,000,000

 

11.8

%

UBS Loan Finance LLC

 

$

25,000,000

 

11.8

%

Union Bank of California, N.A.

 

$

20,000,000

 

9.4

%

TD Banknorth, N.A.

 

$

20,000,000

 

9.4

%

US Bank, N.A.

 

$

20,000,000

 

9.4

%

KeyBank N.A.

 

$

17,500,000

 

8.2

%

ING Capital LLC

 

$

15,000,000

 

7.1

%

HSBC Bank USA, N.A.

 

$

15,000,000

 

7.1

%

Total

 

$

212,500,000

 

100.0

%

 

 

 

90

 

 